*655
ORDER

PER CURIAM.
AND NOW, this 21st day of July, 2003, the Petition for Allowance of Appeal is GRANTED. Petitioner alleged a manifestly unreasonable and excessive sentence, supported by a Pa.R.A.P 2119(f) statement to the Superior Court, but was denied review pursuant to Commonwealth v. Burton, 770 A.2d 771 (Pa.Super.2001) (claim of excessiveness fails to raise substantial question when within statutory limits). The order of the Superior Court is VACATED, and this case is REMANDED for review consistent with Commonwealth v. Mouzon, 571 Pa. 419, 812 A.2d 617 (2002) (Opinion Announcing Judgment of the Court). Jurisdiction relinquished.